Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made this 21st
day of May, 2013, by and between PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Company”), and Anthony M. Sanfilippo, an individual
(“Executive”), with respect to the following facts and circumstances:

RECITALS

The Company and Executive entered into an Amended and Restated Employment
Agreement dated March 1, 2011 (the “Agreement”), with Executive having a base
salary of Eight Hundred Forty Thousand Dollars ($840,000) per year.

On December 14, 2011, the Company and Executive entered into a First Amendment
to the Agreement, which increased Executive’s base salary to Nine Hundred
Thousand Dollars ($900,000) per year, effective January 1, 2012.

On May 20, 2013, the Compensation Committee of the Board of Directors of the
Company increased Executive’s base salary to One Million Two Hundred Thousand
Dollars ($1,200,000) per year, effective May 21, 2013.

On May 21, 2013, the Board of Directors elected Executive as the Chief Executive
Officer and Executive’s duties and responsibilities will change in conjunction
with this new title to reflect his new responsibilities as Chief Executive
Officer of the Company. Executive’s previous title was Chief Executive Officer
and President.

The Company and Executive desire to amend the Agreement to reflect Executive’s
new salary and title.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

AMENDMENTS

1. Section 1.1 of the Agreement is amended and restated to read as follows:

“Section 1.1 Employment. The Company agrees to engage Executive in the capacity
as Chief Executive Officer of the Company, and Executive hereby accepts such
engagement by the Company upon the terms and conditions specified below.
Throughout the Term (as hereinafter defined) the Company will recommend that
Executive be elected as a member of the Board of Directors (the “Board”).
Executive agrees to resign from the Board of Directors immediately upon the
termination of his employment for any reason.”

2. Section 2.1 of the Agreement is amended and restated to read as follows:

“2.1 Duties. Executive shall perform all the duties and obligations generally
associated with the position of Chief Executive Officer subject to the control
and supervision of the Company’s Board of Directors (or a committee thereof),
and such other executive duties consistent with the foregoing as may be assigned
to him from time to time by the Company. Executive shall perform the services
contemplated herein faithfully, diligently, to the best of

 

- 1 -



--------------------------------------------------------------------------------

his ability and in the best interests of the Company. Executive shall at all
times perform such services in compliance with, and to the extent of his
authority, shall to the best of his ability cause the Company to be in
compliance with, any and all laws, rules and regulations applicable to the
Company of which Executive is aware. Executive shall, at all times during the
Term, in all material respects adhere to and obey any and all written internal
rules and regulations governing the conduct of the Company’s employees, as
established or modified from time to time; provided, however, in the event of
any conflict between the provisions of this Agreement and any such rules or
regulations, the provisions of this Agreement shall control.”

3. Article 3, Section 3.1 of the Agreement (Compensation) is hereby deleted in
its entirety and replaced with the following new Article 3, Section 3.1:

“3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of One Million Two
Hundred Thousand Dollars ($1,200,000) per year during each of the years of the
Term; payable in accordance with the Company’s regular payroll schedule from
time to time (less any deductions required for Social Security, state, federal
and local withholding taxes, and any other authorized or mandated similar
withholdings). Executive shall not receive any compensation for services as a
member of the Company’s Board of Directors.”

4. Article 6, Section 6.4 of the Agreement (Termination for Good Reason) is
hereby deleted in its entirety and replaced with the following new Article 6,
Section 6.4:

“6.4 Termination by Executive for Good Reason. Executive may terminate his
employment under this Agreement on thirty (30) days prior notice to the Company
for good reason (“Good Reason”). For purposes of this Agreement, “Good Reason”
shall mean and be limited to (i) a material breach of this Agreement by the
Company (including without limitation the assignment to Executive of duties
materially inconsistent with his status Chief Executive Officer of the Company,
or any material reduction in the authority, duties or responsibilities of
Executive, including any such material reduction caused by the appointment of an
Executive Chairman of the Board of Directors whose authority materially limits
Executive’s authority, duty or responsibility); (ii) any relocation of his or
its principal place of business outside the greater Las Vegas metropolitan area
(without Executive’s consent); (iii) the requirement that Executive report to
anyone other than the Board or a committee thereof; (iv) the failure of
Executive to be nominated and recommended for election or re-election, as
appropriate, as a member of the Board; (v) a material reduction by the Company
in Executive’s then Base Salary or Bonus targets, a material reduction in other
benefits (except as such benefits may be changed or reduced for other senior
executives), or the failure by the Company to pay Executive any material portion
of his current compensation when due; or (vi) following a Change in Control,
(A) the failure of any acquiring or successor company, or, if the acquiring or
successor company is a subsidiary of another company, the failure of the
highest-level parent of the acquiring or successor company, to enter into an
agreement naming Executive as the Chief Executive Officer of the acquiring or
successor company, or of the highest-level parent, as the case may be; (B) a
requirement that Executive, as Chief Executive Officer of the acquiring or
successor company or highest-level parent, must report to an executive or
non-executive Chairman of the Board of Directors whose authority materially
limits Executive’s authority, duty or responsibility; or (C) Executive’s
termination for Good Reason from the Company and any parent entity or
termination without cause by the Company and any parent entity within eighteen
(18) months of a Change in Control. Notwithstanding the foregoing, except with

 

- 2 -



--------------------------------------------------------------------------------

respect to a termination by Executive following a Change in Control, Executive’s
resignation shall not be treated as a resignation for Good Reason unless
(a) Executive notifies the Company (including any acquiring and/or successor
company) in writing of a condition constituting Good Reason within thirty
(30) days following Executive’s becoming aware of such condition; (b) the
Company fails to remedy such condition within thirty (30) days following such
written notice (the “Remedy Period”); and (c) Executive resigns within thirty
(30) days following the expiration of the Remedy Period. Further, in the event
that Executive resigns for Good Reason and within two years from such date
accepts employment with the Company, any acquirer or successor to the Company’s
business or any affiliate, parent, or subsidiary of either the Company or its
successor, then Executive will forfeit any right to severance payments hereunder
and will reimburse the Company for the full amount of such payments received by
Executive within thirty (30) days of accepting such employment.”

5. Except as modified herein, all other terms of the Agreement shall remain in
full force and effect. In the event of a conflict between the terms of the
Agreement and this Amendment, the terms of this Amendment shall apply. No
modification may be made to the Agreement or this Amendment except in writing
and signed by both the Company and Executive.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed this 21st day of May, 2013.

 

EXECUTIVE      PINNACLE ENTERTAINMENT, INC.

/s/ Anthony M. Sanfilippo

     By:  

/s/ John A. Godfrey

Anthony M. Sanfilippo       

John A. Godfrey, Executive Vice President,

General Counsel and Secretary

 

- 3 -